EXHIBIT 10.9

 

AMENDMENT

 

This AMENDMENT ("Amendment") is made as of this 27th day of March, 2015 (the
"Effective Date"), by and between eCrypt Technologies, Inc. d/b/a Ecrypt
Technologies Inc., a Colorado corporation("Company"), and Thomas A. Cellucci
("Employee").

 

WITNESSETH:

 

WHEREAS, the parties have entered into that certain Employment Agreement
("Employment Agreement") dated as of June 16, 2014, by and between Company and
Employee, and amended on February 11, 2015, as of January 30, 2015;

 

WHEREAS, the parties have entered into that certain Restricted Shares Agreement
("Restricted Shares Agreement") dated as of June 16, 2014, by and between
Company and Employee;

 

WHEREAS, the parties have agreed to amend the Employment Agreement and
Restricted Shares Agreement as provided herein;

 

NOW THEREFORE, in consideration of the foregoing premises, Employee's continued
employment by Company and the mutual covenants set forth in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendments to Employment Agreement.

 

 Paragraph 2(e) is amended to read as follows:

 

(e) Salary and Additional Health/Dental Benefits. Effective February 1, 2015,
Employee shall receive a monthly salary of US$12,000. Effective April 1, 2015,
Employee shall receive a monthly salary of US$25,000, and shall receive health
insurance and dental insurance benefits in the minimum amount of US$2,000 per
month notwithstanding any other benefits provisions herein. The salary shall be
paid monthly, on the first business day of the month.

 

The following is hereby added as Paragraph 2(f):

 

(f) Warrant Grant. The Company shall issue Executive warrants to purchase a
total of thirty million (30,000,000) shares of Company common stock at a
$0.03/share exercise price, with such warrants exerciseable on a cashless basis
and having a term of 5 years.

 



 1

 



 

The following is hereby added as Paragraph 9:

 

9. Indemnification.

 

Company shall indemnify Employee and hold Employee harmless from and against any
claim, loss or cause of action arising from or out of Employee's performance as
an officer or employee of Company or in any other capacity, including any
fiduciary capacity, in which the Employee serves at the request of Company to
the maximum extent permitted by applicable law. Company shall advance to
Employee the reasonable costs and expenses of investigating and/or defending any
such claim, subject to receiving a written undertaking from Employee to repay
any such amounts advanced to Employee in the event and to the extent of any
subsequent determination by an agency of competent jurisdiction that Employee
was not entitled to indemnification hereunder. In the event that Employee is or
becomes a party to any action or proceeding in respect of which indemnification
may be sought hereunder, Employee shall promptly notify Company thereof.
Following such notice, Company shall be entitled to participate therein and, to
the extent that it may wish, to assume the defense thereof with counsel
satisfactory to Employee in its reasonable judgment. After notice from Company
to Employee of Company's election to assume the defense of Employee, Company
will not be liable to Employee hereunder for any legal or other expenses
subsequently incurred by Employee in connection with the defense thereof other
than reasonable costs of investigation. Employee shall not settle any action or
claim against Employee without the prior written consent of Company except at
Employee's sole cost and expense.

 

2. Amendments to Restricted Shares Agreement.

 

Paragraph 2 is hereby deleted in its entirety.

 

3. Miscellaneous.

 

(a) Full Force and Effect. Except as otherwise expressly provided herein, each
of the Agreement and the other agreements and transactions contemplated thereby
shall remain in full force and effect. Except for the modifications contained
herein, this Amendment shall not in any way waive or prejudice any of the rights
or obligations of either of the parties hereto and shall not constitute a waiver
or modification of any other provision of the Agreement or any other document
entered into in connection therewith.

 

(b) Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Colorado.

 

(c) Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Amendment may be executed by
facsimile or by email of PDF or digital image format files of the executed
signature page hereto.

 

(d) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 



 2

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the Effective Date.

 

 

COMPANY:

 

eCrypt Technologies, Inc. d/b/a Ecrypt Technologies Inc.

 

   By:/s/ Debbie King

Name: 

Debbie King 

 

Title:  

Director  

 

 



 

EMPLOYEE:

 

   By:/s/ Thomas A. Cellucci

 

Thomas A. Cellucci

 



 3

 

 

AMENDMENT

 

This AMENDMENT ("Amendment") is made as of this 15th day of January, 2016 (the
"Effective Date"), by and between Bravatek Solutions, Inc., a Colorado
corporation("Company"), and Thomas A. Cellucci ("Employee").

 

WITNESSETH:



 



WHEREAS, the parties have entered into that certain Employment Agreement
("Employment Agreement") dated as of June 16, 2014, as amended, by and between
Company and Employee;

 

WHEREAS, the parties have agreed to amend the Employment Agreement as provided
herein;

 

NOW THEREFORE, in consideration of the foregoing premises, Employee's continued
employment by Company and the mutual covenants set forth in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendments to Employment Agreement.

 

The Employment Agreement is amended to provide Employee performance bonuses in
lieu of Paragraph 2(b) therein as follows:

 

(b) Performance Bonus. The Executive shall be eligible to receive a quarterly
performance bonus equal to the sum of 15% of Executive's quarterly base salary
for meeting the Board-approved quarterly revenue and budget expense plan
("Plan") plus 10% of Executive's quarterly base salary for every 10% by which
actual quarterly revenue exceeds Plan quarterly revenue up to a maximum of 50%
of gross margin, but only if the Company's actual quarterly expenses increase by
an equal or lesser percentage amount over Plan quarterly expenses. As examples
for clarity, if actual quarterly revenues were 20% higher than a given quarter's
Plan revenues, and actual quarterly expenses were 20% higher than a given
quarter's Plan expenses, and assuming gross margin in excess of any bonus,
Executive would receive a performance bonus equal to 35% of Executive's base
salary for the quarter, but no performance bonus if revenues were 20% higher
while expenses were 21% higher. The quarterly performance bonus, if any, shall
be paid by the end of the second month of the following quarter.

 

2. Miscellaneous.

 

(a) Full Force and Effect. Except as otherwise expressly provided herein, each
of the Agreement and the other agreements and transactions contemplated thereby
shall remain in full force and effect. Except for the modifications contained
herein, this Amendment shall not in any way waive or prejudice any of the rights
or obligations of either of the parties hereto and shall not constitute a waiver
or modification of any other provision of the Agreement or any other document
entered into in connection therewith.

 



 4

 



  

(b) Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Colorado.

 

(c) Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Amendment may be executed by
facsimile or by email of PDF or digital image format files of the executed
signature page hereto.

 

(d) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the Effective Date.

 

 

COMPANY:

 

Bravatek Solutions, Inc.

 

   By:/s/ Debbie King

Name: 

Debbie King 

 

Title:  

Director & CFO 

 

 





EMPLOYEE:

 

   By:/s/ Thomas A. Cellucci

 

Thomas A. Cellucci



 



 5

 



 

Via Email Only

 

January 15, 2015

 

Dr. Thomas A. Cellucci

 

Re: Change of Control Letter Agreement

 

Dear Dr. Cellucci:

 

This Change of Control Letter Agreement (the "Agreement") is entered into as of
the date referenced above, by and between Bravatek Solutions, Inc., a Colorado
corporation with an address at 2028 East Ben White Boulevard, Suite 240-2835,
Austin, Texas 78741 (the "Corporation"), and you, Thomas A. Cellucci ("you").

 
Recitals

 



A.

The Corporation considers it essential to the best interests of its stockholders
to foster the continuous employment of key management personnel. In connection
therewith, the Board of Directors of the Corporation (the "Board") recognizes
that, as is the case with many publicly held corporations, the possibility of a
change in control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Corporation and its
stockholders.

B.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation's
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Corporation.

C.

In order to induce you to remain in the employ of the Corporation and in
consideration of your agreement set forth below, the Corporation agrees that you
shall receive the severance benefits set forth in this Agreement in the event
your employment with the Corporation is terminated subsequent to a "Change in
Control" of the Corporation (as defined in Section 2 below) under the
circumstances described below. This Agreement is meant to supersede any other
specific written agreements which may have been entered into between yourself
and the Corporation concerning termination of employment, including your
Employment Agreement with the Corporation, dated as of June 16, 2014, as
subsequently amended.



 

 6

 

 

Therefore, in consideration of your continued employment and the parties'
agreement to be bound by the terms contained in this Agreement, the parties
agree as follows:

 



1.

Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2018; provided, however, that commencing
on December 31, 2018, and each December 31 afterwards, the term of this
Agreement shall automatically be extended for one additional year unless, no
later than the preceding November 1, the Corporation shall have given notice
that it does not wish to extend this Agreement; provided, further, if a Change
in Control (as defined below) shall have occurred during the original or any
extended term of this Agreement, this Agreement shall continue in effect for a
period of 12 months beyond the month in which such change in control occurred.
Notwithstanding the foregoing, and provided no Change in Control (as defined
below) shall have occurred, this Agreement shall automatically terminate upon
the earlier to occur of (i) your termination of employment with the Corporation,
or (ii) the Corporation's furnishing you with notice of termination,
irrespective of the effective date of such termination.

2.

Change in Control. No benefits shall be payable under this Agreement unless
there shall have been a Change in Control of the Corporation, as set forth
below. For purposes of this Agreement, a "Change in Control" of the Corporation
shall mean a change of control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), whether or not
the Corporation is in fact required to comply with that regulation, provided
that, without limitation, such a change of control shall be deemed to have
occurred if (A) any "person" (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing 30%
or more of the combined voting power of the Corporation's then outstanding
securities, except for you; or (B) during any period of two consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board and any new director
(other than a director designated by a person who has entered into an agreement
with the Corporation to effect a transaction described in clauses (A) or (D) of
this Section) whose election by the Board or nomination for election by the
Corporation's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority; (C) the Corporation enters into
an agreement, the consummation of which would result in the occurrence of a
Change in Control of the Corporation; or (D) the stockholders of the Corporation
approve a merger or consolidation of the Corporation with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to the merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 30% of the combined
voting power of the voting securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all the Corporation's assets.



 

 7

 

 



3.

Termination Following Change in Control. If any of the events described in
Section 2 above constituting a Change in Control of the Corporation shall have
occurred, you shall be entitled to the benefits provided in Subsection 4(iii)
below upon the subsequent termination of your employment during the term of this
Agreement unless such termination is (A) because of your death, Disability (as
defined below) or Retirement (as defined below), (B) by the Corporation for
Cause (as defined below), or (C) by you other than for Good Reason (as defined
below).

 





 

i.

Disability; Retirement. If, as a result of your incapacity due to physical or
mental illness, you shall have been absent from the full-time performance of
your duties with the Corporation for six consecutive months, and within 30 days
after written notice of termination is given you shall not have returned to the
full-time performance of your duties, your employment may be terminated for
"Disability." Termination by the Corporation or you of your employment based on
"Retirement" shall mean termination in accordance with the Corporation's
retirement policy, including early retirement, generally applicable to its
salaried employees or in accordance with any retirement arrangement established
with your consent with respect to you.

 

 

ii.

Cause. Termination by the Corporation of your employment for "Cause" shall mean
termination upon (A) the willful and continued failure by you to substantially
perform your duties with the Corporation (other than any such failure resulting
from your incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance by you of a Notice of Termination for
Good Reason as defined in Subsections 3(iii) and 3(iv) herein, respectively)
after a written demand for substantial performance is delivered to you by the
Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or (B) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Corporation, monetarily or otherwise. For purposes of this
Subsection, no act, or failure to act, on your part shall be deemed "willful"
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Corporation. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (A) or (B) of the first sentence of this Subsection
and specifying the particulars in detail.





 

 8

 

 



 

iii.

Good Reason. You shall be entitled to terminate your employment for Good Reason
(as defined below). For purposes of this Agreement, "Good Reason" shall mean,
without your express written consent, the occurrence after a Change in Control
of the Corporation of any of the following circumstances unless, in the case of
paragraph (A), (E), (F), (G) or (H), such circumstances are fully corrected
prior to the Date of Termination specified in the Notice of Termination, as
defined in Subsections 3(v) and 3(iv), respectively, given in respect of them:

 



 

 

A.

the assignment to you of any duties inconsistent with your status and position
as it exists immediately prior to the Change in Control of the Corporation or a
substantial adverse alteration in the nature or status of your responsibilities
from those in effect immediately prior to the Change in Control of the
Corporation;

 

 

 

 

B.

a reduction by the Corporation in your annual base salary as in effect on this
date or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all key employees of the
Corporation and all key employees of any person in control of the Corporation;

 

 

 

 

C.

your relocation to a location not within 50 miles of your present office or job
location, except for required travel on the Corporation's business to an extent
substantially consistent with your present business travel obligations;

 

 

 

 

D.

the failure by the Corporation, without your consent, to pay to you any portion
of your current compensation, or to pay to you any portion of an installment of
deferred compensation under any deferred compensation program of the
Corporation, within seven days of the date such compensation is due;

 

 

 

 

E.

the failure by the Corporation to continue in effect any bonus to which you were
entitled, or any compensation plan in which you participate immediately prior to
the change in control of the Corporation which is material to your total
compensation, including but not limited to the Corporation's stock option plan,
401(k) pre-tax retirement savings plan, and flexible benefit plan, if any, or
any substitute plans adopted prior to the Change in Control of the Corporation,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Corporation to continue your participation in it (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the change in control;



 

 9

 

 



 

 

 

F.

the failure by the Corporation to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Corporation's
life insurance, medical, health and accident, or disability plans in which you
were participating at the time of the Change in Control of the Corporation, the
failure to continue to provide you with a Corporation automobile or allowance in
lieu of it, if you were provided with such an automobile or allowance in lieu of
it at the time of the Change in Control of the Corporation, the taking of any
action by the Corporation which would directly or indirectly materially reduce
any of such benefits or deprive you of any material fringe benefit enjoyed by
you at the time of the Change in Control of the Corporation, or the failure by
the Corporation to provide you with the number of paid vacation days to which
you are entitled on the basis of years of service with the Corporation in
accordance with the Corporation's normal vacation policy in effect at the time
of the Change in Control of the Corporation; 

 

 

 

 

 

 

 

G.

the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 of this Agreement; or

 

 

 

 

H.

any purported termination of your employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Subsection (iv) below (and,
if applicable, the requirements of Subsection (ii) above); for purposes of this
Agreement, no such purported termination shall be effective.

 

 

 

 

 

 

 

 

Your rights to terminate your employment pursuant to this Subsection shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason under this Agreement. In the event
you deliver Notice of Termination based upon circumstances set forth in
Paragraph (A), (E), (F), (G) or (H) above, which are fully corrected prior to
the Date of Termination set forth in your Notice of Termination, such Notice of
Termination shall be deemed withdrawn and of no further force or effect.   



 



 

iv.

Notice of Termination. Any purported termination of your employment by the
Corporation or by you shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 6 of this Agreement. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

 





 10

 



 



 

v.

Date of Termination, etc. "Date of Termination" shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30-day period), and (B) if your employment is terminated
pursuant to Subsection (ii) or (iii) above or for any other reason (other than
Disability), the date specified in the Notice of Termination (which, in the case
of a termination pursuant to Subsection (ii) above shall not be less than 30
days, and in the case of a termination pursuant to Subsection (iii) above shall
not be less than 15 nor more than 60 days, respectively, from the date such
Notice of Termination is given); provided that if within 15 days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this provision), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be the date on which the dispute
is finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal has expired and no appeal has been perfected); provided further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. Notwithstanding the
pendency of any such dispute, the Corporation will continue to pay you your full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue you as a participant
in all compensation, benefit and insurance plans in which you were participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved in accordance with this Subsection. Amounts paid under this
Subsection are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this Agreement
except to the extent otherwise provided in subsection 4(iv).

 





4.

Compensation Upon Termination or During Disability. Following a Change in
Control of the Corporation, upon termination of your employment or during a
period of disability, you shall be entitled to the following benefits:

                      

 

i.

During any period that you fail to perform your full-time duties with the
Corporation as a result of incapacity due to physical or mental illness, you
shall continue to receive your base salary at the rate in effect at the
commencement of any such period, together with all amounts payable to you under
any compensation plan of the Corporation during such period, until this
Agreement is terminated pursuant to Section 3(i) above. Thereafter, or in the
event your employment shall be terminated by the Corporation or by you for
Retirement, or by reason of your death, your benefits shall be determined under
the Corporation's retirement, insurance and other compensation programs then in
effect in accordance with the terms of such programs.

 

 

ii.

If your employment shall be terminated after a Change in Control by the
Corporation for Cause or by you other than for Good Reason, Disability, death or
Retirement, the Corporation shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts and benefits to which you are entitled under any
compensation plan of the Corporation at the time such payments are due, and the
Corporation shall have no further obligations to you under this Agreement.



 

 11

 

 



 

iii.

If your employment shall be terminated after a Change in Control (a) by the
Corporation other than for Cause, Retirement or Disability, or (b) by you for
Good Reason, then you shall be entitled to the benefits provided below:

 





 

 

A.

All prior stock awards shall immediately be considered fully vested.

 

 

 

 

B.

The Corporation shall continue to pay any medical or dental benefits in effect
at the time Notice of Termination is given for two years following the Date of
Termination.

 

 

 

 

C.

The Corporation shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts and benefits to which you are entitled under any
compensation plan of the Corporation, at the time such payments are due, except
as otherwise provided below.

 

 

 

 

D.

In lieu of any further salary or performance bonus compensation payments to you
for periods subsequent to the Date of Termination, the Corporation shall pay to
you a lump sum severance payment (together with the payments provided in
paragraph (E) below, the "Severance Payments") equal to the sum of (i) a
prorated portion of any unpaid quarterly performance bonus compensation
estimated to be due for the quarter during which the Date of Termination occurs
through the Date of Termination, (ii) two times the sum of the annual base
salary in effect immediately prior to the occurrence of the circumstance(s)
giving rise to the Notice of Termination given in respect of them, (iii) eight
times the sum of the quarterly performance bonus compensation, if any, due to
you for the most recently completed quarter immediately prior to the Date of
Termination, and (iv) an amount based on the acquisition price of the
Corporation, if any, in the Change in Control as follows:



 



 

 

 

1.

$1,500,000 if the acquisition price is at least $8,000,000 and at least one
times sales but less than two times sales;

 

 

 

2.

$3,000,000 if the acquisition price is at least $15,000,000 and at least two
times sales but less than three times sales;

 

 

 

3.

$5,000,000 if the acquisition price is at least $20,000,000 and at least three
times sales but less than five times sales; or

 

 

 

4.

$5,000,000 plus an amount equal to $500,000 multiplied by an amount equal to the
acquisition price divided by sales minus five, but only if the acquisition price
is at least $40,000,000 and at least five times sales (i.e., $7,500,000 if the
acquisition price were $100,000,000 and sales were $10,000,000).



 



 

 

E.

The Corporation shall pay to you any deferred compensation, including, but not
limited to deferred bonuses, allocated or credited to you or your account as of
the Date of Termination.

 





 12

 



 



 

 

F.

The Corporation shall also pay to you all legal fees and expenses incurred by
you as a result of such termination including all such fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code") to any payment or benefit provided under this Agreement)).

 

 

 

 

G.

The payments provided for in paragraphs (C), (D), and (E) above, shall be made
no later than the fifth day following the Date of Termination, provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Corporation shall pay to you on such day an estimate, as
determined in good faith by the Corporation, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
can be determined but in no event later than the 30th day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Corporation to you payable on the fifth day after demand by the
Corporation (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).



 



 

iv.

In the event that you are a "disqualified individual" within the meaning of
Section 280G of the Code, the parties expressly agree that the payments
described in this Section 4 and all other payments to you under any other
agreements or arrangements with any persons which constitute "parachute
payments" within the meaning of Section 280G of the Code are collectively
subject to an overall maximum limit. Such maximum limit shall be $1 less than
the aggregate amount which would otherwise cause any such payments to be
considered a "parachute payment" within the meaning of Section 280G of the Code,
as determined by the Corporation. Accordingly, to the extent that such payments
would be considered a "parachute payment" with respect to you, then the portions
of such payments shall be reduced or eliminated in the following order until the
remaining change of control termination payments with respect to you is within
the maximum described in this subsection (iv):

 





 

 

 

1.

First, any cash payment to you;

 

 

 

2.

Second, any change of control termination payments not described herein; and

 

 

 

3.

Third, any forgiveness of indebtedness of yours to the Corporation.



 



 13

 



 



 

 

 

You expressly and irrevocably waive any and all rights to receive any change of
control termination payments, which exceed the maximum limit described in this
subsection (iv).

 

 

 

 

 

v.

You shall not be required to mitigate the amount of any payment provided for in
this Section 4 by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Section 4 be reduced by any
compensation earned by you as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Corporation, or otherwise except as specifically provided in this Section 4.
(vi). In addition to all other amounts payable to you under this Section 4, you
shall be entitled to receive all benefits payable to you under the Corporation's
401(k) Pre-Tax Retirement Savings Plan and any other plan or agreement relating
to retirement benefits.

 





5.

Successors; Binding Agreement.

 





 

 

i.

The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle you to compensation from the Corporation in the same amount
and on the same terms as you would be entitled to under this Agreement if you
terminate your employment for Good Reason following a Change in Control of the
Corporation, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, "Corporation" shall mean the Corporation
as defined above and any successor to its business and/or assets as which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

 

 

 

ii.

This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, heirs, distributees, and
legatees. If you should die while any amount would still be payable to you if
you had continued to live, all such amounts, unless otherwise provided in this
Agreement, shall be paid in accordance with the terms of this Agreement to your
legatee or other designee or, if there is no such designee, to your estate.



 



6.

Notice. For the purposes of this Agreement, all notices and other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Corporation shall be directed to the attention of the
Board with a copy to the Secretary of the Corporation, or to such other address
as either party may have furnished to the other in writing in accordance with
this Agreement, except that notice of change of address shall be effective only
upon receipt.

 





 14

 



 



7.

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party to this Agreement at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Colorado. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for shall be paid net of any applicable
withholding or deduction required under federal, state or local law. The
obligations of the Corporation under Section 4 shall survive the expiration of
the term of this Agreement.

8.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

9.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10.

Arbitration. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in the State of Colorado,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

11.

Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
written or oral agreements or understandings with respect to such subject
matter.



 

 15

 

 

If this letter accurately sets forth the terms of our agreement on the subject
matter hereof, kindly sign and return to the Corporation an executed copy of
this letter which will then constitute our agreement on this subject.

 

Sincerely,

 

Bravatek Solutions, Inc.

 

   By:/s/ Deborah King

 

Deborah King 

 

Chief Financial Officer & Director

 

 

ACCEPTED AND AGREED:

 

   By:/s/ Thomas A. Cellucci

 

Thomas A. Cellucci, Ph.D., MBA 

    



 

16

--------------------------------------------------------------------------------